COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00034-CV


Josh and Kelli Savering, Chattanya          §   From the 348th District Court
Chavda, Pannaben Nancha, Phillip
and Lisa Klotz, Paul Arseneau,              §   of Tarrant County (348-270155-14)
Allison Blackstein, and Jack A.
Muhlbeier                                   §   September 29, 2016

                                            §   Opinion by Justice Meier
v.
                                            §   Dissent by Justice Sudderth

City of Mansfield                           §   (en banc)

            JUDGMENT ON EN BANC RECONSIDERATION

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the order of the trial

court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that Appellee City of Mansfield shall pay all costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Bill Meier
                                         Justice Bill Meier